Citation Nr: 0825819	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer. 

2.  Entitlement to service connection for a pulmonary 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
November 1962 to December 1966 and in the U.S. Air Force from 
December 1967 to July 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for melanoma of the bilateral ears and 
squamous cell carcinoma of the left hand; and for a lung 
disorder.  In a September 2007 statement, the veteran 
cancelled his appeal for bilateral ear melanoma.  

The veteran testified before the Board sitting at the RO in 
May 2008.  A transcript of the hearing is associated with the 
claims file. 


FINDINGS OF FACT

1.  The veteran's squamous cell carcinoma first manifested 
many years after service and is not related to any aspect of 
service including exposure to herbicide. 

2.  The veteran's pulmonary disorder is diagnosed as chronic 
obstructive pulmonary disease.  The disorder first manifested 
many years after service and is not related to any aspect of 
service including exposure to asbestos. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007). 

2.  The criteria for service connection for a pulmonary 
disorder have not been met.  38 U.S.C.A. § 1110, 1112; 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   In this case, the RO provided a notice in February 
2005 that met the requirements except for those related to 
the assignment of a rating and effective date.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned.  Furthermore, a compliant notice was 
provided in March 2006, after the initial adjudication.  The 
notice was followed by an opportunity to respond and by 
readjudication in a supplemental statement of the case in 
April 2007.   

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical outpatient treatment records.  The Board concludes 
that a VA compensation and pension medical examination is not 
necessary to decide the claims for reasons set forth below.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran served as a machinist mate aboard a U.S. Navy 
destroyer and as a helicopter mechanic in the U.S. Air Force 
including service in the Republic of Vietnam in 1969.  He 
contends that his recurrent skin cancer is related to 
exposure to herbicide in service and that his pulmonary 
disorder is related to exposure to asbestos in service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Skin Cancer

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The following diseases are 
associated with herbicide exposure for purposes of the 
presumption: chloracne or other acneform disease consistent 
with chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas. However, sarcomas of the skin are not among 
those for which the presumption is available.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).   

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 (in part) directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.  

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange:  Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in veterans.  The presumptions of 
service connection for each of these diseases were discussed 
above. 

Update 2004 also categorized certain health outcomes as 
having "inadequate/insufficient" evidence to determine 
whether they may be associated with herbicide exposure.  In 
June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to herbicides and skin cancers including melanoma, 
basal and squamous cell cancers does not exist.  The 
Secretary also reiterated that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32,395 (June 12, 2007).

However, even if a veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service personnel and medical records showed that the veteran 
served in the Republic of Vietnam in 1969.  Therefore, the 
Board concludes that the veteran is presumed to have been 
exposed to herbicides in service. 

Service medical records for both periods of active duty 
service are silent for any symptoms, diagnosis, or treatment 
for squamous cell skin cancer.  In a March 1971 discharge 
physical examination at the end of the second period of 
active service, the veteran reported no history of skin 
disorders, and the examining physician noted no skin 
abnormalities. 

In July 2003, a VA examiner noted that the veteran had 
lesions on the right shoulder and hand.  In August 2003, the 
examiner noted that two lesions on the right hand were 
recently removed.  He noted that the lesions of the right 
hand were diagnosed as squamous cell carcinoma and actinic 
keratosis and that the lesion of the right humerus was 
diagnosed as basal cell carcinoma with squamous 
differentiation.  

In January 2004, a VA examiner noted the veteran had new 
lesions on his scalp.  Primary care records showed that the 
veteran was receiving skin care from a private physician.  
Two weeks later, a VA physician noted that the veteran had 
undergone biopsies of lesions of the left hand and nose with 
diagnoses of squamous cell cancer and keratoacanthoma 
respectively.  In November 2004, a VA examiner noted that 
biopsies of skin of the nose and left hand conducted in 
October 2004 showed the same diagnoses.  In December 2004, a 
private pathology report showed the same results for biopsies 
obtained that month.  

VA outpatient primary care and dermatology records from 2004 
through November 2006 showed that the veteran continued to 
experience recurrent lesions of the face, scalp, hands, and 
upper extremities with the same diagnoses by biopsy.  VA 
records during this period of time no longer refer to any 
private treatment.  

In a May 2008 Board hearing, the veteran stated that he 
received the majority of his skin treatment from VA medical 
facilities in Texas except that he recently moved to Florida 
and was starting treatment a VA facility in that state.  The 
veteran stated that his physician told him that exposure to 
herbicides in service could not be ruled out as a cause for 
his chronic skin cancer.  The veteran did not indicate 
whether the physician was a VA or private clinician.  

The Board concludes that direct service connection for 
squamous cell skin cancer is not warranted.  The veteran does 
not claim nor does the competent medical evidence show any 
manifestation of skin cancer or any skin diseases in service.  
By a history provided by the veteran to VA clinicians, the 
first manifestation of skin lesions occurred in the 1990s, 
many years after service.  

The Board notes that prior to December 2004, the veteran 
received skin treatment from a private physician and that the 
only record of private treatment was a single pathology 
report.  Despite requests, the veteran has not identified the 
names and addresses of sources of treatment other than VA 
clinics and specifically has not indicated the source of the 
opinion that a relationship of his skin disease to herbicide 
exposure could not be ruled out.  The Board also notes that 
the veteran has not been provided with a VA compensation and 
pension examination.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is competent medical evidence of a 
persistent disability, but no evidence that it first 
manifested in service.  The only indication that the 
disability may be associated with herbicide exposure service 
is the veteran's report of an opinion from an unidentified 
physician that a relationship between the veteran's skin 
cancer and herbicide exposure could not be ruled out.  This 
is insufficient to warrant an examination.  Moreover, the 
great weight of probative medical evidence developed over 
many years with studies by the National Academy of Sciences 
and evaluated by VA senior medical staff show that a 
relationship between exposure to herbicide and skin cancers 
such as melanoma, basal cell, and squamous cell cancers does 
not exist.  Therefore, the Board concludes that presumptive 
service connection for squamous cell carcinoma is not 
warranted.  

The weight of the credible evidence demonstrates that the 
veteran's recurrent skin cancer of the face, scalp, hands, 
and upper extremities first manifested many years after 
service and is not related to any aspect of his active 
service including exposure to herbicide.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pulmonary Disorder

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
The Court observed that there has been no specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases, nor has VA 
promulgated any regulations.  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular was subsumed verbatim as 
§ 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR.  While the form has been revised, 
the information contained therein has remained the same.  

More recently the Court has held that 

neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to 
asbestos solely from shipboard service.  
Rather, they are guidelines which serve 
to inform and educate adjudicators as to 
the high exposure of asbestos and the 
prevalence of disease found in insulation 
and shipyard workers and they direct that 
the raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.  

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

The Asbestos advisory information contained in the Manual 
M21-1MR provides some guidance with respect to occupational 
asbestos exposure.  It states that

Asbestos is a fibrous form of silicate mineral of 
varied chemical composition and physical 
configuration, derived from serpentine and 
amphibole ore bodies.  Common materials that may 
contain asbestos include:  steam pipes for 
heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and 
thermal insulation.  . . .  Due to concerns about 
the safety of asbestos, the use of materials 
containing asbestos has declined in the United 
States since the 1970s.

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, 9, a.  

The information further states that 

Some of the major occupations involving exposure 
to asbestos include:   mining, milling, work in 
shipyards, insulation work, demolition of old 
buildings, carpentry and construction, 
manufacture and servicing of friction products 
such as clutch facings and brake linings, 
manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  Exposure 
to any simple type of asbestos is unusual except 
in mines and mills where the raw materials are 
produced.

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, 9, f. 

The veteran contends that his lung disorder is related to 
exposure to asbestos fibers during his naval service aboard a 
destroyer in the early 1960s.  

Service personnel records showed that the veteran served 
aboard ship in the 1960s and that he was involved in 
shipboard activities which have a high incidence of asbestos 
exposure.  The veteran performed duties associated with the 
repair of mechanical systems aboard a destroyer.  U.S. Navy 
ships operating during that period of time were equipped with 
extensive thermal insulation containing asbestos.  The nature 
and circumstances of the veteran's service occupation are 
such that he may have experienced some exposure to friable 
asbestos fibers during maintenance.  Service medical records 
also showed that he was treated on several occasions at a 
clinic at a naval shipyard, indicating that the veteran's 
vessel was undergoing significant repairs during his tour of 
duty.   

As noted above, VA must ascertain whether the disease is 
related to the putative exposure.  Dyment v. West, 13 Vet. 
App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see 
also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000)

Service medical records are silent for symptoms, diagnosis, 
or treatment of any respiratory disorder.  In February 2006, 
the veteran received emergency treatment at a private 
hospital for symptoms of respiratory distress.  The records 
are limited to patient discharge instructions, but one 
instruction provided the veteran with information regarding 
bronchitis.  In an April 2006 letter, the veteran's employer 
stated that the veteran had missed work on many occasions 
over the previous fifteen months for illness manifested by 
dizziness and shortness of breath.  In March 2006 and in July 
2006, the veteran underwent VA pulmonary function tests and 
was diagnosed with chronic obstructive pulmonary disease with 
mild impairment and advised to begin a cigarette smoking 
cessation program.  There are no chest X-ray results of 
record, and there are no clear competent medical opinions on 
the etiology of the disease.  In a May 2008 hearing, the 
veteran stated that a private attending physician at the 
hospital where he received emergency treatment in 2006 told 
him that a relationship between his respiratory distress and 
exposure to asbestos could not be ruled out.  

The Board concludes that service connection for a pulmonary 
disorder is not warranted.  There is no competent medical 
evidence of symptoms or diagnosis of a respiratory disorder 
in service or for many years after service.  The veteran's 
disorder has been diagnosed as chronic obstructive pulmonary 
disease with no indication by any medical examiner that his 
disease is asbestosis or an asbestos-related disease.  
Although there are no X-ray results or medical comments 
referring to such results, the veteran was examined by 
private and VA medical examiners and diagnosed with COPD and 
possibly bronchitis.  The only prescribed treatment was the 
use of inhalers and participation in a cigarette smoking 
cessation program.  None of the medical records indicate that 
there may be an association between the veteran's current 
respiratory disorders and asbestos exposure in service. 

As discussed above, a VA medical examination is necessary if 
there is evidence of a current disability and evidence that 
indicates that the disease may be associated with an injury 
or event in service.  The only indication that the disability 
may be associated with asbestos exposure service is the 
veteran's report of statement from an unidentified physician 
that there may be a relationship between the veteran's 
respiratory distress and asbestos exposure.  Even though the 
evidentiary standard is a low threshold, the Board concludes 
that an examination is not necessary to decide the claim.  
There is no competent indication that a current respiratory 
disorder may be related to asbestos exposure in service.  

The weight of the credible evidence demonstrates that the 
veteran's current pulmonary disorder, diagnosed as COPD, 
first manifested many years after service and is not related 
to any aspect of his active service including exposure to 
asbestos.   As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for skin cancer is denied.  

Service connection for a pulmonary disorder is denied. 




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


